Citation Nr: 0123206	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  99-08 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
benefits pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from January 1952 to September 
1953.  The veteran died in December 1997.  The appellant is 
the surviving spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the benefits sought.  In February 
2001 the Board remanded this matter to the RO to schedule the 
appellant for a Travel Board hearing.  The record reflects 
that a hearing was scheduled at the RO in June 2001.  
Subsequently, the appellant sent a letter indicating that she 
would not be able to attend the June 2001 hearing.  

The Board notes that the appellant has made a claim for 
benefits under 38 U.S.C.A. § 1318, although the veteran was 
not rated totally disabled for the statutory period.  The 
Board has imposed a temporary stay on the adjudication of 
these claims in accordance with the directions of the United 
States Court of Appeals for the Federal Circuit in its 
decision in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, Nos. 00-7095, -7096, -
7098 (Fed. Cir. Aug. 16, 2001).  In that decision the Federal 
Circuit directed the Department to conduct expedited 
rulemaking which will either explain why certain 
regulations-38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106-are 
inconsistent on the "hypothetical entitlement" issue or 
revise the regulations so that they are consistent.  The 
temporary stay on the adjudication of certain 38 U.S.C.A. 
§ 1318 claims, including the claim in this case, will remain 
in effect pending the completion of the directed rulemaking.  
However, the Board will still consider the appellant's claim 
for service connection for the cause of the veteran's death, 
as it is not inextricably intertwined with the 38 U.S.C.A. 
§ 1318 claim.  



REMAND

The statutes governing the adjudication of claims for VA 
benefits have recently been amended and new regulations have 
been adopted to implement the new legislation.  The amended 
statutes and regulations direct that, upon receipt of a 
complete or substantially complete application, the VA shall 
notify the veteran of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate his claim.  The VA shall make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 
(2000); (enacted at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
Supp. 2001)); 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156, 3.159, 
3.326(a)).  The appellant's claim has not been considered 
under the amended statutes and regulations.  Therefore, the 
application must be returned to the RO.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The death certificate for the veteran shows that he died at 
the Graceland Nursing Home.  It is unclear whether there may 
be any pertinent records for the veteran from the Graceland 
Nursing Home; thus on remand any such records should be 
obtained and associated with the claims folder.  The Board 
also notes that the appellant reported that the veteran was a 
patient of Dr. McGee.  Although the RO sent letters to the 
appellant in June 1998 and May 1999 requesting that she 
complete authorizations for release of information (VA Form 
21-4142) for each treatment provider, the record reflects 
that she has yet to complete one for Dr. McGee.  In light of 
the amended statutes and regulations cited above, the 
appellant should be provided another opportunity to submit a 
VA Form 21-4142 for Dr. McGee.

As previously noted in the Board's February 2001 remand, in 
the January 2001 informal hearing presentation the 
appellant's representative argued that a claim for service 
connection for arthritis of the right knee was pending prior 
to the veteran's death and that entitlement to accrued 
benefits was warranted on that basis.  As the issue had not 
been addressed at the RO level, the Board referred it back to 
the RO for appropriate action.  In a March 2001 letter, the 
RO notified the appellant that a review of the veteran's 
claims folder did not show that a claim for service 
connection or for increased evaluations was pending at the 
time of the veteran's death.  The RO also indicated that a 
letter had been sent to the appellant, notifying her that no 
unpaid benefits were payable because there were no unpaid 
(accrued) benefits due at the time of the veteran's death, 
and that since no appeal had been filed within one year of 
the date of notification, the decision was considered final.  
In a letter dated in August 2001, the appellant's 
representative, on her behalf, expressed disagreement with 
the RO's March 2001 determination.  It was requested that a 
statement of the case be issued.  Since a timely notice of 
disagreement with respect to the determination on accrued 
benefits has been filed, the Board's jurisdiction has been 
triggered.  At this point, the issue must be REMANDED, per 
Manlincon v. West, 12 Vet. App. 238 (1999), so that the RO 
can issue a statement of the case on the claim of entitlement 
to service connection for arthritis of the right knee for 
purposes of accrued benefits.

The appellant's representative has requested, on her behalf, 
that this matter be remanded to secure a medical opinion as 
to any relationship between the veteran's severe combat 
injuries, his diagnosed hypertension and associated 
cardiovascular involvement, and his subsequent death.  In 
light of the aforementioned amended statutes and regulations, 
the Board finds that an opinion on whether the veteran's 
cause of death is related to any service-connected disability 
is necessary in order to make a decision on the claim.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156, 
3.159, 3.326(a)) are fully met.  

2.  After obtaining any necessary 
authorizations from the appellant, the RO 
should obtain complete treatment records 
for the veteran from Dr. McGee and from 
the Graceland Nursing Home.

3.  Thereafter, the RO should forward the 
veteran's claims folder to an appropriate 
VA examiner for review and issuance of an 
opinion.  The claims folder must be 
reviewed by the examiner and the examiner 
should specifically note that the file 
has been reviewed.  The examiner should 
opine whether any of the veteran's 
service-connected disabilities (including 
the residuals of multiple gunshot wounds 
and malaria) are related to his coronary 
artery disease, congestive heart failure, 
or hypertension.  The complete rationale 
for any opinion(s) expressed should be 
provided.  

4.  Thereafter, the RO should 
readjudicate this claim.  The RO should 
also consider the claim of entitlement to 
service connection for arthritis of the 
right knee for purposes of accrued 
benefits.  If any benefit sought on 
appeal remains denied for which a timely 
notice of disagreement has been filed, 
the appellant and her representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


